Walton, J.
Undoubtedly the petitioner is the owner in common of one half of the real estate described in his petition and entitled to the partition prayed for. The effect of Timothy Wentworth’s will was to vest a life estate in his widow; then a life estate in his two children, Edward Wentworth and Lydia Chick; then a life estate in their two children, Timothy Wentworth and George E. Chick; then a fee simple estate in their heirs; and the widow, and Edward Wentworth, and Timothy Wentworth (grandson of the testator), being dead, the petitioner, (being the son and only heir of Timothy, the grandson of the testator ), takes an estate in fee ■ simple, and as a tenant in common, of one half of the real estate so devised by his great grandfather, and is entitled to have it set out to him in severalty, as prayed for in his petition.
The will of Timothy Wentworth did not create joint estates in the devisees; it created estates in • common. " Conveyances not in mortgage, and devises of land to two or more persons, create estates in common, unless otherwise expressed. ” E. S., c. *35073, § 7. It is not otherwise expressed in the will of Timothy Wentworth. There is no word or phrase in it which can by any possibility be construed as expressing an intention that the devisees should take as joint tenants. Consequently, they take as tenants in common; and upon the death of one of these tenants in common, his estate passes on to his successor.
Nor did the will create estates tail, which could be barred by conveyances made by the owners of the life estates. A life estate and an estate tail are different things. An estate tail is one which is limited to the heirs of the donor’s body; that is, to his children and his children’s children, and so on, in a direct line, indefinitely. A devise to one for life and to his heirs generally, does not create an estate tail. And the owner of the life estate can not by a conveyance bar the estate of the heir. He can convey no greater estate than that which he owns; namely, an estate which will continue so long as he lives, and no longer. Consequently, the conveyances made by the petitioner’s father did not defeat the estate of the petitioner. He takes under his great grandfather’s will an estate in fee simple, which no conveyance made by the owner of any of the preceding life estates could defeat. 1 Wash. Iieal Prop. c. 4, § § 22, 24; E. S., c. 73, § § 5, 6; 1 Wash. Éeal Prop. c. 5, § 18, and cases cited in note 5.

Partition ordered as prayed for.

Peters, C. J., Daneorth, Virgin and Libbev, JJ., concurred.